DETAILED ACTION
This Office Action is in response to Application  17/257,622 filed on January 04, 2021.
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One information disclosure statements (IDS) was submitted with Application 17/257,622. One IDS submitted on March 31, 2021 was filed after the mailing date of the Application 17/257,622 on January 04, 2021. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on January 28, 2021 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on January 04, 2021 has been filed in the Application 17/257,622 filed on January 04, 2021.


Drawings
The drawings submitted on January 04, 2021 are accepted. 

Claim Objections

Claims 1 -20  are objected to because they are missing, in general, the colons after the preamble’s transitionary phrase “comprising” and numerous “wherein” or “comprising” clauses.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to non-statutory subject matter. For example, claim 18 directed to a “control data set” does not fall within at least one of the four categories of patent eligible subject matter.  Under the broadest reasonable interpretation the claim, the claimed “control data set” covers ineligible signal per se subject matter. The examiner suggests that the Applicant amend the claim 18, placing the claim 18 in a form that complies with 35 U.S.C. 101. For example, by re-writing claim 18 as  “non-transitory computer-readable medium” or a “computer product” including a “non-transitory computer-readable medium”. Alternatively, the Applicant may cancel the claim 18 to overcome this lack of patent eligible subject matter rejection.  Claims 19 – 20 are rejected on the basis of dependency. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected as being unpatentable over Jinton (US Pub. 2020/0289243) in view of Cordonnier (US Pub. 2017/0056134), and in further view of Horwitz (US Pub. 2014/0046384).

Regarding claim 1, Jinton teaches:  
a dental abutment system (Abstract) comprising
 an abutment, an inlay and a screw, (Fig 7 modules 100, 300, and 16, paras [0074] – [0076]; see also para [0052]) wherein 
the system has a proximal end and a distal end, the abutment being at the distal end and the inlay at the proximal end of the system (Fig 7 modules 100, 300, paras [0074] – [0076]),
 the abutment comprises an interior channel having a longitudinal axis (Fig 2, module 1, para [0055]), 
the inlay comprises an interior channel having a longitudinal axis (Fig 2, module 3a, paras [0052] – [0053]),
 the abutment and the inlay are positioned relative to each other in such a way that the interior channel of the abutment at least partially extends into the interior channel of the inlay (Fig 2, para [0055]: “the dental abutment blank comprises a channel in the form of a blind bore 4 that defines an opening at the first end 1 and that extends completely through the connecting section 3 into the milling section 2 up to a distance from the second end 1b”),
the screw has a proximal end and a distal end, the distal end comprising a screw head and the proximal end comprising a thread for engaging with a bone implant (Fig 7, modules 18 and 16, paras [0074] – [0076]) and
 the screw at least partially occupies the interior channel of the inlay (Fig 7, modules 18 and 16, and 300, paras [0074] – [0076]), wherein
 the diameter of the interior channel of the abutment varies from the distal to the proximal end  (Fig 4, module 4, para [0056]) and the smallest diameter is smaller than the width of the screw head (para [0076]: “the diameter of the screw head 18 is selected such that the screw can be inserted through the second bore 400″ into the first bore 400 ′ until the screw head rests in the screw seat 400 d′.”) and that 
the longitudinal axis of the interior channel of the abutment and the longitudinal axis of the interior channel of the inlay are angled with respect to each other at an angle of > 5 degrees (Fig 4, module 4, para [0060]).

Jinton specifically teaches (underlines and red boxes are added for emphasis by the Examiner): 

    PNG
    media_image1.png
    711
    648
    media_image1.png
    Greyscale


[0074] With reference to FIG. 7, an arrangement 15 according to the invention is described in the following. The arrangement 15 comprises a single tooth abutment prosthesis 100, whose milling section has been milled into a milled section 200c having a tooth-like form, the prosthesis 100 having a first end 100a and a second end 100b, an angulated screw channel comprising a first bore 400′ and  a second bore 400″ corresponding to the bores described in the context of FIG. 4 above, and further comprises a screw 16 having a shank 17 with a threaded section and a screw head 18 that is configured to be inserted trough the angulated screw channel, and an implant 19 to be implanted in a patient's jaw bone and optionally a screw or cement-retained crown (not shown) that is configured to fit onto the prosthesis 100.
[0075] The implant 19 comprises a first end 19a, an opposite second end 19b and a bore 20 defining an opening at the second end 19b, the bore 20 ending at a distance from the first end 19a and comprising an internal thread 21 that is configured to engage the threaded section of the screw 17.Furthermore, a recess 22 is provided at the opening that is configured to engage the connecting section 3 of the prosthesis 100 preferably in a form-fit manner. Furthermore, an outside surface is provided at the second end 19b of the implant 19 that engages a surface of the prosthesis 100, preferably a surface of the transition section 200d of prosthesis 100 between the milled section 200c and the connection section 300.
[0076] In more detail, the shank 17 of the screw 16 has a maximum diameter that is smaller or equal to the diameter of the smallest bore section, i.e. the first bore section 400a′ of the first bore 400′. In the embodiment shown in FIG. 7, a conically tapered section 400d′ is provided between the first bore section 400a′ and the second bore section 400b′ of the first bore 400′ that tapers towards the first bore section 400a′ and forms a screw seat. Accordingly, the screw head 18 preferably comprises conically tapered section that matches the conically tapered section of 400d′. Furthermore, the diameter of the screw head 18 is selected such that the screw can be inserted through the second bore 400″ into the first bore 400′ until the screw head rests in the screw seat 400d′.

    PNG
    media_image2.png
    449
    458
    media_image2.png
    Greyscale



[0052] A dental abutment blank according to a first embodiment is shown in FIGS. 1 and 2 in form of a single tooth replacement abutment. The dental abutment blank comprises a body 1 having a first end1a and an opposite second end 1b. The body 1 includes at the second end 1b a milling section 2 that may be substantially cylindrical having a cylinder axis that defines a central longitudinal axis C1 of the body and further includes a connection section 3 at the first end 1a. The milling section 2 is configured to be machined to achieve the final outer geometry of the prosthesis, in particular to be milled in a milling machine. The connection section may be pre-fabricated and serves as abutment-implant connection interface. As depicted in FIGS. 1 and 2, the connection section 3 has a central longitudinal axis, that is coaxial with the cylinder axis of the milling section 2. Alternatively, the milling section 2may be eccentric relative to the connection section 3. An outer diameter and an axial length of the milling section 2 may be greater than an outer diameter and an axial length of the connecting section 3.
[0053] As can be seen from FIG. 1, the connection section has a substantially polygonal outer contour with flat outer surface portions 31. In this embodiment, the contour is hexagonal. However, also other forms of contours are conceivable, for example a triangular, quadrangular, pentagonal, heptagonal, or octagonal. Furthermore, the connecting section 3 may comprise an engagement structure 3a that is configured to be engaged in a form fit manner by a connecting section at a dental implant (not shown).The engagement structure 3a may consist of protrusions and/or indentations at the edges of the polygon that are configured to engage corresponding recesses and/or protrusions at the connections section of the dental implant.

[0055] As shown in particular in FIG. 2, in a first embodiment, the dental abutment blank comprises a channel in the form of a blind bore 4 that defines an opening at the first end 1a and that extends completely through the connecting section 3 into the milling section 2 up to a distance from the second end 1b. The bore 4 may have a circular cross-section. However, the channel may also have a polygonal, oval, irregular or otherwise shaped cross-section. Referring to FIG. 2, the bore 4 has a longitudinal axis L that is coaxial with the central longitudinal axis C1 of the body. Preferably, the closed end 5 is located substantially in the middle of the milling section 2. Further preferred, the closed end 5 is conically shaped. The dental abutment blank 1 is configured to be machined at the milling section 2 including the forming of a screw channel for inserting the screw while being held at the connection section 3.
	
    PNG
    media_image3.png
    490
    393
    media_image3.png
    Greyscale


[0056] A second embodiment of a dental abutment blank 1′ is shown in FIG. 3. Equal features will not be repeated. In this embodiment, the channel has a widened intermediate section. More in detail, the bore 4 comprises three different bore sections. A first bore section 4a is formed at the first end 1a and has a diameter d1 and a length 11, a third bore section or end section 4c is formed at the closed end 5and has a diameter d3 an a length 13, and an intermediate second bore section 4b is formed between the first bore section 4a and the third bore section 4c and has a second diameter d2 and a length 12.The second bore section 4b is widened in relation to the first and the third bore sections 4a and 4c.More in detail, the second diameter d2 is greater than the first diameter 11 and also greater than the third diameter 13. In this embodiment, the first bore section 4a extends in an axial direction through at least the whole connection section 3. The second bore section 4b has a greater length 12 than the first bore section 4a, which in turn has a greater length 11 than the third bore section 4c. However, other ratios of the lengths of the bore sections may also be contemplated depending on, for instance, the shape of the intended prosthesis or the length and shape of the fixation screw.


[0059] A fourth embodiment will now be described with reference to FIG. 4. Equal features will not be repeated. The dental abutment blank 1″ comprises a first channel in the form of a first bore 4′ having a first longitudinal axis L1 and defining a first opening at the first end 1a, and a second channel in the form of a second bore 4″ having a second longitudinal axis L2 and defining a second opening at the second end 1b. The first bore 4′ and the second bore 4″ intersect at an intersection plane P, so that the second bore extends at an angle α relative to the first bore 4′ when measured relative to the first bore axis L1. In other words, the first channel and the second channel form an obtuse angle β=180°−α. In this embodiment, a is approximately 200 and β is about 100°. However, depending on the clinical situation, also other angles may be contemplated, preferably angles α between about 10° and about300.


, but Jinton may not explicitly teach: 
the abutment and the inlay are at least partially fused to each other; and 
the smallest diameter is > 102% and < 110% of the width of the screw head.



However, Cordonnier teaches:
the abutment and the inlay are at least partially fused to each other (Cordonnier: para [0034]: “screw machining an implant interface in a bottom surface of the metal substrate”);

Cordonnier specifically teaches (underlines and red boxes are added for emphasis): 

[0034] In another aspect illustrated in FIG. 3, the present teachings provide for a method 300 of manufacturing an abutment 101 for use with a dental implant 103. The method 300 can comprise (i) providing or obtaining a metal substrate comprising a main body and a top surface (step 302); and (ii) selectively bonding a plurality of layers of a second material to the top surface of the metal substrate to form a coronal portion that can support a dental prosthesis (step 306). The method can optionally comprise screw machining an implant interface in a bottom surface of the metal substrate to form an implant interface that can be matingly engageable with a corresponding interface receptacle disposed n a dental implant (step 304). Any of the materials, screw machining methods, and additive manufacturing methods described with respect to FIGS. 1 and 2 can be used in this or subsequent manufacturing methods provided herein. The method can optionally further comprise inserting are retaining screw longitudinally through a hole disposed in the metal substrate extending from the top surface to a bottom surface thereof prior to selectively bonding the plurality of layers of a second material to the top surface of the metal substrate as described further below.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinton to incorporate the teachings Cordonnier of for the abutment and the inlay are at least partially fused to each other. The one of ordinary skill in the art would have been motivated to do so in order to decrease the cost and manufacturing time of specialized abutments, by screw-machining (i.e., fusing) the inlay to the bottom of the abutment, while additively forming the top of the abutment. As a result, the modification enables the creation of abutments that can include specialized surfaces for engaging the implant and supporting the dental prosthesis (Cordonnier: paras: [0006], [0004]).  

But modified Jinton may not explicitly teach: 
the smallest diameter is > 102% and < 110% of the width of the screw head.

However, Horwitz teaches: 
the smallest diameter is > 102% and < 110% of the width of the screw head (Horwitz: [0023]: “dimensions just sufficiently larger than those of the exterior of the head to enable the socket to slip easily over the head while maintaining a positive contact with the exterior faces of the head. A spacing one half percent to ten percent larger than the head width at its greatest width between parallel faces is suitable”).

Horwitz specially teaches (underlines and red boxes are added by the Examiner for emphasis):

[0023] The screw driver of the invention may comprise a simple open box socket at the distal end of a driver shaft axially aligned with a handle. The inside walls of the socket may be parallel and form a shape complementary to the outside dimensions of the screw head, with dimensions just sufficiently larger than those of the exterior of the head to enable the socket to slip easily over the head while maintaining a positive contact with the exterior faces of the head. A spacing one half percent to ten percent larger than the head width at its greatest width between parallel faces is suitable. The depth of the socket is preferably equal to the depth of the head .+-.10%. The exterior of the socket is smooth, and the wall thickness of the socket is as thin as is consistent with strength, to minimize the amount an incision must be spread to accommodate the driver. The exterior of the socket may be round to minimize interference with surrounding tissue as the driver is rotated, or the corners of a polygonal exterior may be rounded. The handle and socket may be formed as a single piece, or they may be separate pieces which are permanently or removably connected to each other. The socket and its shaft are preferably cannulated to accommodate cannulated screws. The socket and the shaft of the driver are preferably made of stainless steel, although titanium, titanium alloys, and other materials are useable

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jinton to incorporate the teachings Horwitz of for the smallest diameter is > 102% and < 110% of the width of the screw head. The one of ordinary skill in the art would have been motivated to do so in order to enable easy navigation of screw head and screw through the smallest diameter of the interior channel of the abutment, while maintaining a positive contact with the exterior faces of screw (when screw is being guided into the implant through the angled abutment and its interior channel). As a result, the screw is less likely to become stuck in the abutment during installation and removal of the screw (Horwitz: [0011]).

Regarding claim 2, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the interior channel of the abutment  comprises at least two different diameters and the ratio of the smallest and the largest diameter, calculated as diameter large divided by diameter small, is > 1,05 and < 2 (Jinton: [0056] & [0061] –[0062], &[0082]).



Regarding claim 3, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the interior channel of the abutment comprises at least two different diameters and the diameter at the distal end is smaller than the diameter at the proximal end (Jinton: [0056] & [0061] –[0062], &[0082]).

Regarding claim 4, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the interior channel  of the abutment comprises at least three different diameters, wherein the smallest diameter of the interior channel is located in between two regions of the interior channel comprising larger diameters (Jinton: [0056] & [0061] –[0062], &[0082]).

Regarding claim 5, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the interior channel of the abutment comprises at least two regions of different diameter and the length ratio of the region comprising the smaller diameter and the region comprising the larger diameter, calculated as length of region with large divided by length of region with small diameter, is > 0,1 and < 4 (Jinton: [0056] & [0061] –[0062], &[0082]).


Regarding claim 6, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 


the interior channel of the abutment  comprises at least two regions of different diameter and the symmetry axis of the different regions is displaced by > 5% and < 25% with respect to the smaller diameter (Jinton: [0056] & [0061] –[0062], &[0082]).

Regarding claim 7, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the inlay is configured to mate with a bone implant (Jinton: [0053] & [0074]).


Regarding claim 8, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches wherein:
the maximum diameter of the interior channel of the inlay is < 110% of the width of the screw thread (Jinton: [0056] & [0061] –[0062], &[0082]; Horwitz: [0023]:

Regarding claim 9, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Jinton also teaches wherein: 
the longitudinal axis of the interior channel  of the abutment and the longitudinal axis of the interior channel of the inlay  are angled with respect to each other at an angle of > 20 degrees to < 30 degrees (Jinton: Fig 4, module 4, para [0060]).

Regarding claim 10, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Cordonnier also teaches wherein: 


the abutment is constructed from a first material, the inlay is constructed from a second material and the screw  is constructed from a third material, the first, second and third material being the same or different from each other and independently selected from the group of metals, ceramics and polymers (Cordonnier: paras [0029], [0032],  [0034] & [0035]).

Regarding claim 11, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Cordonnier also teaches wherein: 
 the abutment, abutment, the inlay and/or the screw are constructed from titanium, cobalt-chromium alloy, aluminum oxide, zirconium oxide or hydroxyl apatite (Cordonnier: paras [0029], [0032],  [0034] & [0035]).

Regarding claim 12, modified Jinton teaches all the limitations of claim 1.   
Modified Jinton teaches, and Cordonnier also teaches comprising: 
plurality of abutments  and a common inlay formed by a plurality of connected inlays (Cordonnier: para [0070]).

Regarding claims 13 – 20, modified Jinton teaches the dental abutment system. Therefore, modified Jinton teaches the method and control data set. 

Furthermore, modified Jinton, as well as Jinton and Cordonnier, teaches: 
forming an abutment at the distal end of the inlay (20) using an additive manufacturing process (Jinton: [0068]; Cordonnier: para [0030]).


Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Spindler (US Pub. 2016/0206408) : teaches an angulated abutment with  interior channels at an alpha angle, implant plate, and embedded screw for fastening the angulated abutment and implant plate to an implant.  
Spindler (US Pub. 2020/0093578) : teaches an angulated implant post with  interior channels at an alpha angle, implant plate, and embedded screw for fastening the angulated implant post and implant plate to an implant.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        12/03/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115